United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 07-5411                                                    September Term 2010
                                                                                    05cv00947
                                                        Filed On: October 22, 2010
In re: Sealed Case (Bowles),


      BEFORE:      Rogers and Kavanaugh, Circuit Judges, and Williams, Senior
                   Circuit Judge

                                        ORDER

      Upon consideration of the court’s order to show cause filed October 23, 2009,
and the responses thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the opinion issued October 23, 2009, be unsealed.
The Clerk is directed to unseal the opinion and to release it publicly.

                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Michael C. McGrail
                                                            Deputy Clerk